           Case 1:20-cr-00135-JMF Document 357 Filed 03/01/21 Page 1 of 3




NEW JERSEY OFFICE                                                                       NEW YORK OFFICE
130 POMPTON AVENUE                                                                       48 WALL STREET – 5TH FL.
VERONA NJ 07044                                                                          NYC, NY 10005
(973) 239-4300                                                                          (646) 779-2746


                                           LORRAINE@LGRLAWGROUP.COM
                                              WWW.LGAULIRUFO.COM
                                            FAX: (973) 239-4310

                                                   _________

                                                                                March 1, 2021

Via ECF
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                        Re: United States v Arguendas (Jacobb Padin)

                             20 Cr. 135 (JMF)

Dear Judge Furman:

        Your Honor ordered the temporary release of Jacobb Padin on April 8, 2020, because of
the threat that COVID-19 posed to his health at the jail. Mr. Padin has sought and obtained eight
extensions of his temporary release since then and currently seeks an extension until March 31,
2021, because of the ongoing pandemic in our country, together with his severe, chronic asthma
and other medical conditions that required recent shoulder surgery and ongoing therapy, as well
lower back issues he is attending to that might also require surgery.1

       Our country continues to face unprecedented challenges from the coronavirus pandemic
There were 449,038 new cases in the United States in total last week. 2 In our prisons across the

1
  Counsel apologizes for the late filing of this letter request. Counsel attempted to file this Friday evening,
February 26, 2021 until today, and was only able to get it filed on ECF this morning. The settings on my home office
computers were preventing me from filing, but I thought instead that Pacer in SDNY was down. Counsel realizes
that the February 26, 2021 filing date was a late filing in itself and apologizes.
2
  https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days (Accessed February 24, 2021)
             Case 1:20-cr-00135-JMF Document 357 Filed 03/01/21 Page 2 of 3




country, as of February 16 at least 381,462 people in prison had tested positive for COVID-19, a
one percent increase from the week before.3 The number of prisoner deaths reported rose 1
percent in a week and there have been at least 2,419 deaths reported among prisoners.4 And the
Metropolitan Detention Center reported its first death due to COVID-19 in early February.5 In
fact, states including New York and New Jersey, where new cases are higher and staying high,
had a daily average of at least 15 new cases per 100,000 people over the past week.6 Moreover,
even though cases of the coronavirus are declining around the United States, New York and New
Jersey remain hot spots, with New York having had 8893 new cases on February 25, 2021, and
New York being the second state with the highest number of cases of coronavirus, only behind
California.7

       As noted above, Mr. Padin has severe asthma, is recovering from shoulder surgery, and
continues to have several doctors’ appointments scheduled in the near future to determine issues
he has had with his lower back.

        Because of the pandemic and his surgery, and in light of his severe asthma, Mr. Padin
respectfully requests that Your Honor extend his temporary release until March 31, 2021. Mr.
Padin’s Pretrial Service Officer Bernisa Mejia takes no position on his request and defers to
Your Honor’s decision but reports Mr. Padin is in full compliance with his release conditions.
Andrew Chan, AUSA, responded: “For the reasons previously stated, the Government continues
to oppose further extension of Padin’s temporary release. Since Padin’s most recent application,
the spread of COVID-19 has been steadily decreasing in New York City. As of February 15,
2021, the COVID-19 vaccine also became available to New York residents who have various
underlying conditions, including individuals suffering from moderate to severe asthma. The
Government is not aware whether Padin has scheduled an appointment to receive the COVID-19
vaccine. Finally, the Government notes that certain in-person court proceedings have resumed in
this District.”

           Your Honor’s time and consideration of this request is greatly appreciated.


                                                                                   Respectfully submitted,
                                                                                      s/
                                                                                   Lorraine Gauli-Rufo
                                                                                   Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Danielle Sassoon, AUSA

3
    https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons (Accessed
February 24, 2021)

4
  https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons#prisoner-
deaths (Accessed February 24, 2021) F
5
  https://www.bop.gov/resources/news/pdfs/20210208_press_release_bro.pdf (Accessed February 26, 2021)
6
  https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (Accessed February 24, 2021)
7
  https://www.statista.com/statistics/1102807/coronavirus-covid19 (Accessed February 26, 2021)

                                                         2
       Case 1:20-cr-00135-JMF Document 357 Filed 03/01/21 Page 3 of 3




 Bernisa Mejia, PTSO (via email)




Application GRANTED. With counsel's assistance, the Defendant is required to take steps
to obtain the COVID-19 vaccine as soon as possible. If the Defendant moves to extend
the date of voluntary surrender again, counsel shall advise the Court whether and when the
Defendant is scheduled to be vaccinated. The Clerk of Court is directed to terminate
Doc. #356. SO ORDERED.




                                                 March 1, 2021




                                             3
